Exhibit 10.4

 

MEMORANDUM OF UNDERSTANDING:

Occupancy of Level 4, 36 Kaki Bukit Place

Singapore 416214

 

It is agreed that on 1st day of August 2017, Venvici Pte Ltd (Company No.
201307817N) ("Venvici") hereby state their intention to occupy part of Infinite
Lifestyle (Singapore) Pte Ltd (Company No. 200515638H) ("Inlife") premises
located at level 4, 36 Kaki Bukit Place E Hub One Singapore 416214 ("Premises")
for the purpose of their business activities for a period of one (1) year from
1st August 2017.

 

Venvici hereby understands and agrees that:

 

1) That Venvici shall pay to Inlife the sum of S$28,000.00 (Singapore Dollars
Twenty Eight Thousand Only) which is equivalent two months occupation charges
upon signing this Memorandum of Understanding where the said sum to be held by
Inlife as a security deposit and shall be refunded within fourteen (14) days at
any expiry or lawful termination of this Memorandum of Understanding without
interest to Venvici but otherwise the same or part thereof shall be used by
Inlife to offset any payments owing by Venvici without prejudice to the right of
Inlife to recover all monies which may become due or payable by Venvici under
this Memorandum of Understanding.

 

2) The monthly payment of S$14,000.00 (being the monthly occupation and
utilities charges) to be paid to Inlife on the 1st of every month, beginning on
the 1st of August 2017.

 

3) Occupancy includes furnitures and fixtures at the Occupy Premises and Inlife
reserves the ownership of each and every items provided and Venvici Pte Ltd has
the responsibility to maintain the said furnitures and fixtures in good state of
repair.

 

4) Inlife reserves the right to review and change these terms and conditions
without prior notice.

 

 



Acknowledged and agreed by: Approved by:         /s/ Jon Lim /s/ Shaik Aziz
Shaik Mohideen Signature & Date Signature & Date Name: Jon Lim Name: Shaik Aziz
Shaik Mohideen For Venvivi Pte Ltd For Infinite Lifestyle Singapore Ptd Ltd
Date: 22/6/17 Date: 22/6/17

